Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Applicant's submission filed on March 24, 2022 was received and has been entered.  Claims 4 and 8-10 were amended. Claim 6 was cancelled. Claims 13-16 were added. Claims 4-5 ,7-10, and 13-16 are in the application and pending examination. Claims 1-3 have been previously withdrawn. A replacement Abstract was submitted to amend the Abstract.                    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
An information disclosure statement (IDS) has been received in this application with 1 reference.  Applicant is reminded of the requirements under 37 CFR 1.56(a) for each individual associated with the filing and prosecution of a patent application having a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR 1.56(a) section. 
Specification
The previous objection to the abstract is withdrawn based on the submission of a replacement Abstract.
 The previous objection to specification as failing to provide proper antecedent basis for the claimed subject matter is withdrawn based on the amendment to the claims.
Claim Objections
Claim 13 objected to because of the following informalities:  
Claim 13 recites: “ a positioning means positioning the workpiece before grinding to a predetermined position”
A suggested revision is as follows:
“ a positioning means positioning the workpiece to a predetermined position before grinding 
Claim 13 recites” table with a resin” in line. Occurences of “a resin” in lines 10 and 12 should be “the resin”. 
Claim 13 recites: “ transfer unit holds the resin side coated on the front surface of the workpiece cleaned by the cleaning means”
A suggested revision is as follows:
“ transfer unit holds the workpiece, after the front surface of the workpiece which includes the resin coated side has been .  Appropriate correction is required.
Claim 13 recites: “ the second transfer unit takes over the workpiece of which the back surface faces upward from the front/back surface inversion transfer unit”
A suggested revision is as follows:
“ the second transfer unit takesfrom the front/back surface inversion transfer unit with of the workpiece facing 
Claim 4 recites: “a transfer unit … causing the front surface and the back surface of the workpiece … to be inverted”.
Claim 7 is dependent on claim 4 and recites “the transfer unit is configured to invert the front surface and the back surface of the workpiece”. This limitation in claim 7 appears to be redundant.
Claim 13 recites: “inversion transfer unit … inverts the front surface and back surface of the workpiece”.
Claim 16 is dependent on claim 13 and recites “ the front surface and the back surface of the workpiece are inverted by the transfer unit”.  This limitation in claim 16 appears to be redundant.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.   
This application includes one or more claim limitations that use “means” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) are: “positioning means” and “cleaning means” in claim 13
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transfer unit” in claims 4 and 8,  and “optical measuring device” in claim 5 and “first transfer unit” and “second transfer unit” in claim 13
The “transfer unit” is being interpreted based on reference numeral (30, 31, 32, 33, 37, 40, 43, and 47-48) and description provided in paragraphs 14, 25, 29-32. No other corresponding structure for this claim limitation is found in drawings or written description for this claim limitation.
The “optical measuring device” is being interpreted based on reference numeral (70) and description provided in paragraph 36 as a non-contact type optical measuring device or contact type measuring gauge. No other corresponding structure for this claim limitation is found in drawings or written description for this claim limitation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use a generic placeholder that is coupled with functional language not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “grinding unit” in claims 4, 8, and 13 based on the limitation “grinding stones” also in claim 4, 8, and 13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The previous rejection of claims 4 and 8-12 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090042488 A1 to Sekiya et al (hereinafter Sekiya) in view of US Pat. Pub. No. 20020052169 A1 to Vepa et al (hereinafter Vepa) and JP 2018186217 to Yamamoto et al (hereinafter Yamamoto) is being maintained. ( Please note US Pat. Pub. No. 20180315635 A1 to Yamamoto et al is being used as a translation for JP 2018186217 to Yamamoto et al (hereinafter Yamamoto).)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090042488 A1 to Sekiya et al (hereinafter Sekiya) in view of US Pat. Pub. No. 20020052169 A1 to Vepa et al (hereinafter Vepa) and JP 2018186217 to Yamamoto et al (hereinafter Yamamoto).
Regarding claim 4, Sekiya teaches a processing apparatus (10) used in processing of a workpiece (1) having a device (3) in each of a plurality of regions demarcated by a plurality of dividing lines formed on a front surface of the workpiece (1) in a grid pattern (See Sekiya, Fig. 1A) , the processing apparatus comprising: a chuck table (70, 75) holding the workpiece (1) ; a grinding unit (80A, 80B) including grinding stones which grind a back surface of the workpiece, wherein the grinding stones (87) are attached to a surface of a rotatable grinding wheel (85) that faces in a downward direction; the grinding stones (87) are arranged in an annular shape (ie outer periphery of wheel 85) , and a transfer unit (65)  loading/unloading the workpiece to/from the chuck table and causing the front surface (1a) and the back surface (1b) of the workpiece (1) unloaded from the chuck table to be inverted. (See Sekiya paragraph 7, 10, 28, 30, 48-52, 54, 58, and 61 Figs 3, 8, and 9A-9B);  
Regarding claim 4, Sekiya does not explicitly teach grinding stones which are configured to grind a back surface of the workpiece having the front surface coated with a resin, and wherein the grinding unit is also configured to grind a resin coated on a front surface of the workpiece. 
Vepa is directed to surface grinding of semiconductor wafers. 
Vepa teaches grinder (318)  which are configured to grind a back surface (first surface) of the workpiece having the front surface coated with a resin (second surface coated with polymer) , and wherein the grinding unit (318) is configured to grind the resin coated on the front surface (second surface) of the workpiece. (See Vepa, paragraphs 41,64 and Fig. 3A.) Examiner is considering a grinder as an art recognized equivalent of a grinding unit including grinding stones. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include grinding stones which are configured to grind a back surface of the workpiece having the front surface coated with a resin, and wherein the grinding unit is also configured to grind a resin coated on a front surface of the workpiece, because Vepa teaches grinding the resin on the front surface removes the cured polymer and a portion of the second wafer surface generally resulting in a smooth wafer on both sides with little to no residual surface waves. (See Vepa, paragraph 64.)
Regarding claim 4, Sekiya does not explicitly teach a cleaning nozzle having a jetting port configured to jet cleaning water directly onto the grinding stones while the grinding unit grinds the resin with the grinding stones. 
Yamamoto is directed to a method for grinding wafers.
Yamamoto teaches a cleaning nozzle (23) having a jetting port configured to jet cleaning water directly onto the grinding stones (cutting edges of the grinding wheel) while the grinding unit grinds the resin with the grinding stones. (See Yamamoto, Figs. 2C, 3B, 4B, Abstract, paragraphs 66-69, 83, 85, and 96.)  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a cleaning nozzle having a jetting port configured to jet cleaning water onto the grinding stones while the grinding unit grinds the resin with the grinding stones, Yamamoto teaches this would allow the wafer to be ground with accuracy and easily. (See Yamamoto, Figs. 2C, 4B, Abstract, paragraphs 66-69, 83, 85, and 96.)  
Intended use language is located in the preamble of claim 4 (apparatus used in a processing of a workpiece having a device in each …).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Sekiya in view of Vepa and Park is able to perform the intended use and as a result meets the claim limitation.
Claim 4 recites an intended use clause (i. e. table holding…, which grind…, loading/unloading and causing…, ). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Sekiya in view of Vepa and Park is capable of performing the intended uses and as a result, the claim limitations have been met.
Regarding claim 7, Sekiya teaches a transfer unit (65) loading/unloading the workpiece to/from the chuck table and causing the front surface (1a) and the back surface (1b) of the workpiece (1) unloaded from the chuck table to be inverted. (See Sekiya paragraph 7, 10, 28, 30, 48-52 54, and 61 Figs 3, 8, and 9A-9B.)
Sekiya does not explicitly teach grinding of the resin and grinding of the back surface of the workpiece are performed by use of same grinding stones. 
Vepa teaches grinder (318) which are configured to grind a back surface (first surface) of the workpiece having the front surface coated with a resin (second surface coated with polymer), and wherein the grinding unit (318) is configured to grind the resin coated on the front surface (second surface) of the workpiece. (See Vepa, paragraphs 41,64 and Fig. 3A.) Examiner is considering a grinder (318) grinding a first side and second side of a substrate as an art recognized equivalent of a grinding unit including grinding stones and wherein the grinding unit is configured to grind the resin and the back surface of the workpiece with the same grinding stones.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include grinding stones which are configured to grind a back surface of the workpiece having the front surface coated with a resin, and wherein the grinding unit is configured to grind the resin coated on the front surface of the workpiece, because Vepa teaches grinding the resin on the front surface removes the cured polymer and a portion of the second wafer surface generally resulting in a smooth wafer on both sides with little to no residual surface waves. (See Vepa, paragraph 64.) 
Regarding claim 8, Sekiya teaches a processing apparatus (10) used in processing of a workpiece (1) having a device (3) in each of a plurality of regions demarcated by a plurality of dividing lines formed on a front surface of the workpiece (1) in a grid pattern (See Sekiya, Fig. 1A) , the processing apparatus comprising: a chuck table (70, 75) holding the workpiece (1) ; a grinding unit (80A, 80B) including grinding stones (87)  which are configured to grind a back surface of the workpiece, wherein the grinding stones (87) are attached to a surface of a rotatable grinding wheel (85) that faces in a downward direction, the grinding stones (87) are arranged in an annular shape (ie outer periphery of wheel 85)   and 
a transfer unit (65) loading/unloading the workpiece to/from the chuck table and causing the front surface (1a) and the back surface (1b) of the workpiece (1) unloaded from the chuck table to be inverted. (See Sekiya paragraph 7, 10, 28, 30, 48-52, 54, 58, and 61 Figs 3, 8, and 9A-9B);  
Regarding claim 8, Sekiya does not explicitly teach grinding stones which are configured to grind a back surface of the workpiece, wherein the grinding unit is also configured to grind a resin coated on a front surface of the workpiece. 
Vepa teaches grinder (318)  which are configured to grind a back surface (first surface) of the workpiece having the front surface coated with a resin (second surface coated with polymer) , and wherein the grinding unit (318) is configured to grind the resin coated on the front surface (second surface) of the workpiece. (See Vepa, paragraphs 41,64 and Fig. 3A.) Examiner is considering a grinder as an art recognized equivalent of a grinding unit including grinding stones and same grinding stones to be equivalent to a same grinding surface.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include grinding stones which are configured to grind a back surface of the workpiece having the front surface coated with a resin, and wherein the grinding unit is configured to grind the resin coated on the front surface of the workpiece, because Vepa teaches grinding the resin on the front surface removes the cured polymer and a portion of the second wafer surface generally resulting in a smooth wafer on both sides with little to no residual surface waves. (See Vepa, paragraph 64.) 
Regarding claim 8, Sekiya does not explicitly teach a cleaning nozzle configured to jet cleaning water directly onto the grinding stones, via jetting port, while the grinding unit grinds the resin with the grinding stones. 
Yamamoto teaches a cleaning nozzle (23) having a jetting port configured to jet cleaning water directly onto the grinding stones (cutting edges of the grinding wheel) via a jetting port while the grinding unit grinds the resin with the grinding stones. (See Yamamoto, Figs. 2C, 4B, Abstract, paragraphs 66-69, 83, 85, and 96.)   Examiner is considering spraying a high-pressure cleaning fluid to be equivalent to jet cleaning water and opening of the nozzle (23) to be equivalent to a jetting port.
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a cleaning nozzle having a jetting port configured to jet cleaning water onto the grinding stones while the grinding unit grinds the resin with the grinding stones, Yamamoto teaches this would allow the wafer to be ground with accuracy and easily. (See Yamamoto, Figs. 2C, 4B, Abstract, paragraphs 66-69, 83, 85, and 96.)  
Sekiya does not explicitly teach the grinding unit is configured to grind the resin and the back surface of the workpiece with the same grinding stones.
Vepa teaches grinder (318)  which are configured to grind a back surface (first surface) of the workpiece having the front surface coated with a resin (second surface coated with polymer) , and wherein the grinding unit (318) is configured to grind the resin coated on the front surface (second surface) of the workpiece. (See Vepa, paragraphs 41,64 and Fig. 3A.) Examiner is considering a grinder (318) grinding a first side and second side of a substrate as an art recognized equivalent of a grinding unit including grinding stones and wherein the grinding unit is configured to grind the resin and the back surface of the workpiece with the same grinding stones.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the grinding unit is configured to grind the resin and the back surface of the workpiece with the same grinding stones because Vepa teaches grinding the resin on the front surface removes the cured polymer and a portion of the second wafer surface generally resulting in a smooth wafer on both sides with little to no residual surface waves. (See Vepa, paragraph 64.) 
Intended use language is located in the preamble of claim 8 (apparatus used in a processing of a workpiece having a device in each …).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Sekiya in view of Vepa and Park is able to perform the intended use and as a result meets the claim limitation.
Claim 8 recites an intended use clause (i. e. table holding…, which grind…, loading/unloading and causing…, ). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Sekiya in view of Vepa and Park  is capable of performing the intended uses and as a result, the claim limitations have been met.
Regarding claims 9-10, Sekiya does not explicitly teach the jetting port of cleaning nozzle is configured to jet the cleaning water in a second direction, where the second direction is a direction that has a component opposite of the first direction.
Yamamoto teaches the jetting port of cleaning nozzle is configured to jet the cleaning water in a second direction, where the second direction is a direction that has a component opposite of the first direction. (See Yamamoto, Figs. 2C, 3B, Abstract, paragraphs 66-69.)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the jetting port of cleaning nozzle is configured to jet the cleaning water in a second direction, where the second direction is a direction that has a component opposite of the first direction because Yamamoto  teaches this configuration allows the portion adhered to the cutting edges of the grinding wheel to be removed and grinding can occur with high accuracy and easily. (See Yamamoto, Figs. 2C, 3B, Abstract, paragraphs 66-69.)  
Regarding claims 11-12, Sekiya does not explicitly teach the first direction is downward; and the component of the second direction is upward.
Yamamoto teaches the first direction is downward; and the component of the second direction is upward. (See Yamamoto, Figs. 2C, 3B, Abstract, paragraphs 66-69.)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the first direction is downward; and the component of the second direction is upward, because Yamamoto  teaches this configuration allows the portion adhered to the cutting edges of the grinding wheel to be removed and grinding can occur with high accuracy and easily. (See Yamamoto, Figs. 2C, 3B, Abstract, paragraphs 66-69.)  
The previous rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090042488 A1 to Sekiya et al (hereinafter Sekiya) and further in view of US Pat. Pub. No. 20020052169 A1 to Vepa et al (hereinafter Vepa) and JP 2018186217 to Yamamoto et al (hereinafter Yamamoto) as applied to claim 4 and further in view of US Pat. Num. 7,175,505 B1 to Ko et al (hereinafter Ko) is being maintained. 
Regarding claim 5, Sekiya does not explicity teach an optical measuring device configured to measure a resin thickness of the resin after grinding with the grinding stones is measured, and the back surface of the workpiece is thinned to a predetermined thickness. 
Ko teaches a substrate processing system in which a pre-processing thickness measurement is made and a post-processing measurement of thickness is taken. (See Ko, Abstract.)
Ko teaches a spectrometer can be used to measure the thickness of one or more layers in the substrate before and after processing step in a layer removal process. (See Ko, col. 1, lines 51-61.) Examiner is considering a spectrometer to be equivalent to an optical measuring device and layer removal process to thinning the workpiece to a predetermined thickness.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an optical measuring device configured to measure a resin thickness of the resin after grinding with the grinding stones is measured, and the back surface of the workpiece is thinned to a predetermined thickness , because Ko teaches this would allow the removal rate to be calculated and the processing time to be adjusted for use in subsequent processing of a substrate. (See Ko, col. 1, lines 51-61 and Abstract.)
The previous rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090042488 A1 to Sekiya et al (hereinafter Sekiya) and further in view of US Pat. Pub. No. 20020052169 A1 to Vepa et al (hereinafter Vepa) and JP 2018186217 to Yamamoto et al (hereinafter Yamamoto) as applied to claim 4 and further in view of US Pat. Pub. No. 20020102920 A1 to Vogtmann et al (hereinafter Vogtmann) is being maintained.
Regarding claim 7, Sekiya teaches the front surface and the back surface of the workpiece are inverted by the transfer unit (65). (See Sekiya, paragraphs 48-52.)    
Regarding claim 7, Sekiya does not explicitly teach the grinding unit is configured to grind the resin and the back surface of the workpiece with the same grinding stones.    
Vogtmann is directed to grinding surface of a semiconductor wafer.
Vogtmann teaches the grinding unit is configured to grind the resin and the back surface of the workpiece with the same grinding stones.   (See Vogtmann, paragraph 71.) Examiner is considering a grinder as an art recognized equivalent of a grinding unit including grinding stones and same grinding stones to be equivalent to a same grinding surface.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the grinding unit is configured to grind the resin and the back surface of the workpiece with the same grinding stones, because Vogtmann teaches this would provide generally smooth layers on both sides of the substrate. (See Vogtmann, paragraph 71.)
Claim 7 recites an intended use clause (i. e. grinding… are performed by, ). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Sekiya in view of Vogtmann is capable of performing the intended uses and as a result, the claim limitations have been met.
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090042488 A1 to Sekiya et al (hereinafter Sekiya) in view of US Pat. Pub. No. 20020052169 A1 to Vepa et al (hereinafter Vepa) and US Pat. Pub. No. 20090203212 A1 to Ichikawa et al (hereinafter Ichikawa).  
Regarding claim 13, Sekiya teaches a processing apparatus (10) used in processing of a workpiece (1) having a device (3) in each of a plurality of regions demarcated by a plurality of dividing lines formed on a front surface of the workpiece (1) in a grid pattern (See Sekiya, Fig. 1A) , the processing apparatus comprising: a chuck table (70, 75) holding the workpiece (1) ; a grinding unit (80A, 80B) including grinding stones which grind a back surface of the workpiece, and a transfer unit (65)  loading/unloading the workpiece to/from the chuck table and causing the front surface (1a) and the back surface (1b) of the workpiece (1) unloaded from the chuck table to be inverted. (See Sekiya paragraph 7, 10, 28, 30, 48-52 54, and 61 Figs 3, 8, and 9A-9B.) 
 Sekiya does not explicitly teach the transfer unit includes: 				a first transfer unit transferring the workpiece from the positioning means to the spinner table and from the spinner table to the chuck table,					a second transfer unit transferring the workpiece from the chuck table to the cleaning means, and 										a front/back surface inversion transfer unit taking over the workpiece from the cleaning means to the second transfer unit.							Vepa is directed to a method for cleaning ground wafers. (See Vepa, Figs. 3-6, paragraphs 11-13, 41-42, and 64.) 								Vepa teaches the transfer unit includes: 							a first transfer unit (314) transferring the workpiece from the positioning means (312, upper SEND FOUP)  to the spinner table (354) and from the spinner table to the chuck table (chuck in 318, see Vepa paragraph 42),							a second transfer unit (section including 336, 340) transferring the workpiece from the chuck table(chuck in 318, see Vepa paragraph 42) to the cleaning means (352), and 			
a front/back surface inversion transfer unit (336) taking over the workpiece from the cleaning means to the second transfer unit (340, RECEIVE FOUP). (See Vepa, Figs. 3-6 and paragraphs 41, 58-59, 62, 64, 66, and 68.) Examiner is considering module 354 in Vepa to be the equivalent of a coating module including a spinner table.		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the transfer unit including: 			a first transfer unit transferring the workpiece from the positioning means to the spinner table and from the spinner table to the chuck table,					a second transfer unit transferring the workpiece from the chuck table to the cleaning means, and 										a front/back surface inversion transfer unit taking over the workpiece from the cleaning means to the second transfer unit, because Vepa teaches this structure facilitates desired controlled flow from station to station within the module and provides controlled entry and exit into the module to allow a uniform product to be produced from uniform processing. (See Vepa, Figs. 3-6 and paragraphs 41, 58-59, 60 62, 64, 66, 68, and 81.)											Regarding claim 13, Sekiya does not explicitly teach grinding stones which are configured to grind a back surface of the workpiece having the front surface coated with a resin, and wherein the grinding unit is also configured to grind a resin coated on a front surface of the workpiece. 									Vepa teaches grinder (318) which are configured to grind a back surface (first surface) of the workpiece having the front surface coated with a resin (second surface coated with polymer), and wherein the grinding unit (318) is configured to grind the resin coated on the front surface (second surface) of the workpiece. (See Vepa, paragraphs 41,64 and Fig. 3A.) Examiner is considering a grinder as an art recognized equivalent of a grinding unit including grinding stones. 							It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include grinding stones which are configured to grind a back surface of the workpiece having the front surface coated with a resin, and wherein the grinding unit is also configured to grind a resin coated on a front surface of the workpiece, because Vepa teaches grinding the resin on the front surface removes the cured polymer and a portion of the second wafer surface generally resulting in a smooth wafer on both sides with little to no residual surface waves. (See Vepa, paragraph 64.)
Regarding claim 13, Sekiya does not explicitly teach a cleaning means cleaning the workpiece coated with a resin. 
Vepa teaches a cleaning means cleaning the workpiece coated with a resin. (See Vepa, Figs. 3-6, paragraphs 11-13, 41-42, and 64.)
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a cleaning means cleaning the workpiece coated with a resin, because Vepa teaches a cleaning means can reduce formation of undesirable effects and defects within the wafer (light point defects, lpd). (See Vepa, Figs. 3-6, paragraphs 11-13, 41-42, 60, and 64.)
Regarding claim 13, Sekiya does not explicitly teach a positioning means positioning the workpiece before grinding to a predetermined position.
Vepa teaches a positioning means ( 312 ) positioning the workpiece before grinding (318) to a predetermined position (clean room environment 310-610) . (See Vepa, paragraphs 41-42, 56, 62, 64, 68 and Figs. 3A-6.)   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a positioning means positioning the workpiece before grinding to a predetermined position, because Vepa teaches utilizing a clean room environment provides for uniform processing reducing variability in how wafers are treated and the difficulty in isolating source of defects. (See Vepa, paragraph 60, 63, 67, and 71.)
Regarding claim 13, Sekiya teach a resin coating means including a rotatable spinner table (table driven to rotate) and coating the workpiece held on the spinner table with a resin (resin film, photoresist). (See Sekiya, paragraphs 9-10, 30, and 66 and Figs. 1-2.)
Regarding claim 13, Sekiya teach the front/back surface inversion transfer unit (63) holds the resin side coated on the front surface of the workpiece cleaned by the cleaning means and inverts the front surface and the back surface (1b) of the workpiece, causing the back surface of the workpiece to face upward. (See Sekiya, paragraph 49 and Fig. 8.)									Sekiya teaches the second transfer unit (65) takes over the workpiece of which the back surface faces upward (back-side surface 1b is exposed) from the front/back surface inversion transfer unit and transfers the workpiece to the chuck table (70), the chuck table (70) holds the resin side (1a) of the workpiece, and the grinding unit grinds the back surface (1b) of the workpiece with the grinding stones. (See Sekiya, paragraph 51 and Fig. 8.)										Sekiya does not explicitly teach the front/back surface inversion transfer unit (63) holds the resin side coated on the front surface of the workpiece cleaned by the cleaning means. 										Ickikawa is directed to a surface grinding method for a semiconductor wafer. Ickikawa teaches cleaning before surface grinding. (See Ickikawa, Abstract and paragraph 24.) 											It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the front/back surface inversion transfer unit (63) holds the resin side coated on the front surface of the workpiece cleaned by the cleaning means, because Ickikawa teaches this would allow a high-quality wafer with a high cleaning degree can be manufactured with reduced heavy metal diffusion. (See Ickikawa, Abstract and paragraph 24.)					Intended use language is located in the preamble of claim 13 (apparatus used in a processing of a workpiece having a device in each …).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Sekiya in view of Vepa and Park is able to perform the intended use and as a result meets the claim limitation. Claim 13 recites an intended use clause (i. e. table holding…, which grind…, loading/unloading and causing…, ). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Sekiya in view of Vepa and Ickikawa is capable of performing the intended uses and as a result, the claim limitations have been met.						Regarding claim 16, Sekiya teaches a transfer unit (65) loading/unloading the workpiece to/from the chuck table and causing the front surface (1a) and the back surface (1b) of the workpiece (1) unloaded from the chuck table to be inverted. (See Sekiya paragraph 7, 10, 28, 30, 48-52 54, and 61 Figs 3, 8, and 9A-9B.)			Sekiya does not explicitly teach grinding of the resin and grinding of the back surface of the workpiece are performed by use of same grinding stones. 			Vepa teaches grinder (318) which are configured to grind a back surface (first surface) of the workpiece having the front surface coated with a resin (second surface coated with polymer), and wherein the grinding unit (318) is configured to grind the resin coated on the front surface (second surface) of the workpiece. (See Vepa, paragraphs 41,64 and Fig. 3A.) Examiner is considering a grinder (318) grinding a first side and second side of a substrate as an art recognized equivalent of a grinding unit including grinding stones and wherein the grinding unit is configured to grind the resin and the back surface of the workpiece with the same grinding stones.				It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include grinding stones which are configured to grind a back surface of the workpiece having the front surface coated with a resin, and wherein the grinding unit is configured to grind the resin coated on the front surface of the workpiece, because Vepa teaches grinding the resin on the front surface removes the cured polymer and a portion of the second wafer surface generally resulting in a smooth wafer on both sides with little to no residual surface waves. (See Vepa, paragraph 64.) 										Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090042488 A1 to Sekiya et al (hereinafter Sekiya) in view of US Pat. Pub. No. 20020052169 A1 to Vepa et al (hereinafter Vepa) and US Pat. Pub. No. 20090203212 A1 to Ichikawa et al (hereinafter Ichikawa) as applied to claim 13 and further in view of US Pat. Num. 7,175,505 B1 to Ko et al (hereinafter Ko). 		Regarding claim 14, Sekiya does not explicitly teach a resin thickness of the resin after grinding with the grinding stones is measured, and the back surface of the workpiece is thinned to a predetermined thickness. 
Ko teaches a substrate processing system in which a pre-processing thickness measurement is made and a post-processing measurement of thickness is taken. (See Ko, Abstract.)
Ko teaches a spectrometer can be used to measure the thickness of one or more layers in the substrate before and after processing step in a layer removal process. (See Ko, col. 1, lines 51-61.) Examiner is considering a spectrometer to be equivalent to an optical measuring device and layer removal process to thinning the workpiece to a predetermined thickness.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an optical measuring device configured to measure a resin thickness of the resin after grinding with the grinding stones is measured, and the back surface of the workpiece is thinned to a predetermined thickness, because Ko teaches this would allow the removal rate to be calculated and the processing time to be adjusted for use in subsequent processing of a substrate. (See Ko, col. 1, lines 51-61 and Abstract.)
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090042488 A1 to Sekiya et al (hereinafter Sekiya) in view of US Pat. Pub. No. 20020052169 A1 to Vepa et al (hereinafter Vepa) and US Pat. Pub. No. 20090203212 A1 to Ichikawa et al (hereinafter Ichikawa) as applied to claim 13 and further in view of JP 2018186217 to Yamamoto et al (hereinafter Yamamoto).  ( Please note US Pat. Pub. No. 20180315635 A1 to Yamamoto et al is being used as a translation for JP 2018186217 to Yamamoto et al (hereinafter Yamamoto).)
Regarding claim 15, Sekiya does not explicitly teach a cleaning nozzle jetting cleaning water directly onto the grinding stones, wherein the resin is ground with the grinding stones while the resin stuck to the grinding stones is cleaned. 
Yamamoto teaches a cleaning nozzle (23) having a jetting port configured to jet cleaning water directly onto the grinding stones (cutting edges of the grinding wheel) while the grinding unit grinds the resin with the grinding stones. (See Yamamoto, Figs. 2C, 3B, 4B, Abstract, paragraphs 66-69, 83, 85, and 96.)  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a cleaning nozzle having a jetting port configured to jet cleaning water onto the grinding stones while the grinding unit grinds the resin with the grinding stones, Yamamoto teaches this would allow the wafer to be ground with accuracy and easily. (See Yamamoto, Figs. 2C, 4B, Abstract, paragraphs 66-69, 83, 85, and 96.)  
Double Patenting
The previous rejection of claim 4 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/216,291 to Watanabe (reference application, herein Application ‘291 ) over US Pat. Pub. No. 20090042488 A1 to Sekiya et al (hereinafter Sekiya) and US Pat. Pub. No. 20020052169 A1 to Vepa et al (hereinafter Vepa) and JP 2018186217 to Yamamoto et al (hereinafter Yamamoto) is being maintained.
 Although the claims at issue are not identical, they are not patentably distinct from each other because Application ‘291 teaches:  A processing apparatus used in processing of a workpiece having a device in each of a plurality of regions demarcated by a plurality of dividing lines formed on a front surface of the workpiece in a grid pattern (lattice manner), the processing apparatus comprising: a chuck table holding the workpiece (Resin coating means includes table 20 including holding surface 20a ) ; a grinding unit (grinding apparatus) which grind a back surface of the workpiece having the front surface coated with a resin, and the resin coated on the front surface (the front surface on the workpiece). (See Application ‘291, claim 1 submitted 11-25-20 and paragraph 26 of US Pat. Pub. No.20190198357 A1 to Watanabe.)
Application ‘291 does not explicitly teach a transfer unit loading/unloading the workpiece to/from the chuck table and causing the front surface and the back surface of the workpiece unloaded from the chuck 26table to be inverted.
Sekiya teaches the front surface and the back surface of the workpiece are inverted by the transfer unit (65). (See Sekiya, paragraphs 48-52.)    
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a transfer unit loading/unloading the workpiece to/from the chuck table and causing the front surface and the back surface of the workpiece unloaded from the chuck 26table to be inverted, because Sekiya teaches this structure would allow the face-side surface (1a) to be covered with a resin film and then have the face-side surface (1a) facing the chuck so that the back-side surface (1b) can be facing up and ground with grinding units (80a, 80b). (See Sekiya, paragraphs 31, 48, and Figs. 3-4, 8.)
Application ‘291 does not explicitly teach a grinding unit including grinding stones and the grinding stones are arranged in an annular shape.
Sekiya teaches a grinding unit (60) including grinding stones (87) and the grinding stones (87) are arranged in an annular shape (ie outer periphery of wheel 85). (See Sekiya, paragraph 48 and 55.)   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a grinding unit including grinding stones, because Sekiya teaches this structure would allow the substrate to receive both rough grinding and finish grinding (80a, 80b). (See Sekiya, paragraphs 48 and 55.)
Regarding claim 4, Application ‘291 does not explicitly teach grinding stones which are configured to grind a back surface of the workpiece having the front surface coated with a resin, and wherein the grinding unit is configured to grind the resin coated on the front surface of the workpiece. 
Vepa is directed to surface grinding of semiconductor wafers. 
Vepa teaches grinder (318) which are configured to grind a back surface (first surface) of the workpiece having the front surface coated with a resin (second surface coated with polymer), and wherein the grinding unit (318) is configured to grind the resin coated on the front surface (second surface) of the workpiece. (See Vepa, paragraphs 41,64 and Fig. 3A.) Examiner is considering a grinder as an art recognized equivalent of a grinding unit including grinding stones. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include grinding stones which are configured to grind a back surface of the workpiece having the front surface coated with a resin, and wherein the grinding unit is configured to grind the resin coated on the front surface of the workpiece, because Vepa teaches grinding the resin on the front surface removes the cured polymer and a portion of the second wafer surface generally resulting in a smooth wafer on both sides with little to no residual surface waves. (See Vepa, paragraph 64.)
Regarding claim 4, Application ‘291 does not explicitly teach a cleaning nozzle having a jetting port configured to jet cleaning water directly onto the grinding stones while the grinding unit grinds the resin with the grinding stones. 
Yamamoto is directed to a method for grinding wafers.
Yamamoto teaches a cleaning nozzle (23) having a jetting port configured to jet cleaning water directly onto the grinding stones (cutting edges of the grinding wheel) while the grinding unit grinds the resin with the grinding stones. (See Yamamoto, Figs. 2C, 3B, 4B, Abstract, paragraphs 66-69, 83, 85, and 96.)  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a cleaning nozzle having a jetting port configured to jet cleaning water onto the grinding stones while the grinding unit grinds the resin with the grinding stones, Yamamoto teaches this would allow the wafer to be ground with accuracy and easily. (See Yamamoto, Figs. 2C, 4B, Abstract, paragraphs 66-69, 83, 85, and 96.)  
Response to Arguments
Applicant’s arguments with respect to claim(s) 4-5, 7-10, and 13-16 have been considered but are not considered persuasive.
Applicant argues in first paragraph, on page 11, of the Remarks Section that Sekiya et al, Vepa, and Yamamoto et al fail to disclose “grinding stones are arranged in an annular shape”. 
Examiner disagrees. Sekiya teaches the grinding stones (87) are arranged in an annular shape (ie outer periphery of wheel 85) to address the new limitation added to independent claims 4 and 8. (See Sekiya, paragraph 58, and Fig. 8.) Examiner is considering the outer peripheral portion of a wheel to be equivalent to an annular shape.)
Applicant argues in second paragraph, on page 13, of the Remarks Section that  “ a first transfer unit transferring the workpiece from the positioning means to the spinner table and from the spinner table to the chuck table, a second transfer unit transferring the workpiece from the chuck table to the cleaning means, and a front/back surface inversion transfer unit taking over the workpiece from the cleaning means to the second transfer unit.” 
This limitation in new claim 13 is addressed based on the new rejection of US Pat. Pub. No. 20090042488 A1 to Sekiya et al (hereinafter Sekiya) in view of US Pat. Pub. No. 20020052169 A1 to Vepa et al (hereinafter Vepa) and US Pat. Pub. No. 20090203212 A1 to Ichikawa et al (hereinafter Ichikawa) to claim 13.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat. Pub. No. 20140017824 A1 to Ilzumi et teaches film thickness sensors which transmit signal to the operation controller. (See Ilzumi, paragraph 61.)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717